


110 HR 6975 IH: Jihad Prevention

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6975
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require aliens to attest that they will not advocate
		  installing a Sharia law system in the United States as a condition for
		  admission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jihad Prevention
			 Act.
		2.Ineligibility for
			 admission for aliens failing to make attestationSection 212(a)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding at the end the
			 following:
			
				(G)Sharia law
				systemAny alien who fails to
				attest, in accordance with procedures specified by the Secretary of Homeland
				Security, that the alien will not advocate installing a Sharia law system in
				the United States is inadmissible.
				.
		3.Revocation of
			 visasSection 221(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by adding at the
			 end the following: The visa of any alien advocating the installation of
			 a Sharia law system in the United States shall be revoked..
		4.Revocation of
			 naturalizationSection 340(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1451(a)) is amended by
			 inserting after the first sentence the following: Advocating the
			 installation of a Sharia law system in the United States shall constitute a
			 ground for revocation of a person’s naturalization under this
			 subsection..
		
